USDC IN/ND case 3:20-cv-00239-RLM-MGG document 14 filed 11/10/20 page 1 of 3


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 D’CARTIA HOSKINS,

             Petitioner,

                    v.                      CAUSE NO. 3:20-CV-239-RLM-MGG

 WARDEN,

             Respondent.

                              OPINION AND ORDER

      D’Cartia Hoskins, a prisoner without a lawyer, filed an amended habeas

corpus petition challenging his prison disciplinary hearing in case number MCF

Miami Correctional Facility) 19-09-452 in which he was found guilty on

December 18, 2019, of battery in violation of Indiana Department of Correction

policy A-102. He was sanctioned with the loss of 100 days earned credit time

and a one-step demotion in credit class. The Warden has moved to dismiss the

amended petition because Mr. Hoskins didn’t exhaust his administrative

remedies before filing his amended habeas petition as required by 28 U.S.C. §

2254(b)(1). The court gave Mr. Hoskins until October 23 to file a response to the

Warden’s motion to dismiss, but he didn’t file one.

      Principles of exhaustion that apply to federal review of criminal convictions

also apply to review of prison disciplinary proceedings. See Eads v. Hanks, 280

F.3d 728, 729 (7th Cir. 2002); Markham v. Clark, 978 F.2d 993, 994-995 (7th

Cir. 1992). Before seeking federal habeas relief, a prisoner must take all available
USDC IN/ND case 3:20-cv-00239-RLM-MGG document 14 filed 11/10/20 page 2 of 3


administrative appeals, and must raise in those appeals any issue on which he

seeks federal review. Eads v. Hanks, 280 F.3d at 729.

        The Indiana Department of Correction has established a two-step

administrative appeals process. The Disciplinary Code for Adult Offenders, Policy

& Administrative Procedure No. 02-04-101, §§ X(A)-(D) (effective June 1, 2015).

The offender must first file a facility-level appeal within 15 days of the date of the

hearing or receipt of hearing report. If the facility head denies the first-level

appeal, the offender must file a second-level appeal with Department of

Correction’s final reviewing authority within 15 days of the date of the facility-

level response. In the second-level appeal, the offender can assert only those

claims that were raised in the first-level appeal.

        Mr. Hoskins’s petition acknowledges that he didn’t file a second-level

appeal with Department of Correction’s final reviewing authority and so is

procedurally defaulted from pursing relief in this case. The court’s review of the

Offender Information System record in this case verifies that he didn’t file a

second-level appeal.1 The only argument that Mr. Hoskins’s presents in his

amended petition to overcome his failure to exhaust is that he did not pursue

his second-level appeal because he would miss the 15-day time period for filing

his appeal with Department of Correction in Indianapolis. He hasn’t shown that

his second-level appeal would have been rejected for that reason. In fact, his

first-level appeal to the facility head was late but the merits of his appeal were



        1 In his amended petition, Mr. Hoskins also assets a third issue which he never raised in his first-
level or second-level appeals. See ECF 5 at 3.


                                                     2
USDC IN/ND case 3:20-cv-00239-RLM-MGG document 14 filed 11/10/20 page 3 of 3


reviewed and ultimately rejected. And Mr. Hoskins has provided no reason in his

amended petition that would excuse his failure to exhaust his administrative

remedies. Moffat v. Broyles, 288 F.3d 978, 981-982 (7th Cir. 2002) (claim was

procedurally defaulted because petitioner didn’t raise it in his administrative

appeals and hadn’t tried to show cause and prejudice.) Nor did he respond to the

court’s September 23 order directing him to file a response to this motion to

dismiss.

      Mr. Hoskins can’t seek habeas corpus relief in this case because he didn’t

exhaust his administrative remedies and the time to complete the administrative

appeals process has passed, he. For these reasons, the motion to dismiss is

GRANTED (ECF 11) and the amended petition (ECF 5) is DISMISSED WITHOUT

PREJUDICE. The clerk is DIRECTED to close this case.

      SO ORDERED on November 10, 2020

                                           s/ Robert L. Miller, Jr.
                                           JUDGE
                                           UNITED STATES DISTRICT COURT




                                       3
